 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    LUGENE HUDSON                                      Case No. 1:20-cv-00876-JLT (PC)
12                        Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                         TO DISMISS ACTION FOR FAILURE TO
13            v.                                         OBEY COURT ORDERS
14    WASCO STATE PRISON,                                (Doc. 10)

15                        Defendant.                     14-DAY DEADLINE

16

17          On April 2, 2021, the Court entered an Order to Show Cause directing Plaintiff “to show

18   cause, in writing and within 21 days from the date of this order, why this case should not be

19   dismissed for lack of prosecution, failure to file a civil rights complaint, failure to submit a

20   magistrate judge jurisdiction form, and failure to submit an application to proceed in forma

21   pauperis or pay the filing fee for this action.” (Doc. 10.) Over 21 days have passed, and Plaintiff

22   has failed to respond to the Order to Show Cause or taken any other action since the case was

23   transferred to this Court.

24          Local Rule 110, corresponding with Federal Rule of Civil Procedure 11, provides:

25   “Failure of counsel or of a party to comply with . . . any order of the Court may be grounds for

26   imposition by the Court of any and all sanctions . . . within the inherent power of the Court.” L.R.

27   110. “District courts have inherent power to control their dockets” and, in exercising that power,

28   may impose sanctions, including dismissal of an action. Thompson v. Hous. Auth., City of Los
 1   Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a party’s

 2   failure to prosecute an action, obey a court order, or comply with local rules. See, e.g., Ferdik v.

 3   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with a court

 4   order to amend a complaint); Malone v. U.S. Postal Serv., 833 F.2d 128, 130-31 (9th Cir. 1987)

 5   (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421, 1424

 6   (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 7          It appears that Plaintiff has abandoned this action. Whether he has done so intentionally or

 8   mistakenly is inconsequential. Plaintiff bears the responsibility to comply with the Court’s orders.

 9   The Court declines to expend its limited resources on a case that Plaintiff has chosen to ignore.

10                                                 ORDER

11          The Clerk of Court is DIRECTED to randomly assign a United States District Judge.

12                               FINDINGS AND RECOMMENDATION

13          Accordingly, the Court RECOMMENDS that this action be DISMISSED for failure to

14   obey a court order and for lack of prosecution.

15          These Findings and Recommendations will be submitted to the United States District

16   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

17   of the date of service of these Findings and Recommendations, Plaintiff may file written

18   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

19   Findings and Recommendations.” Plaintiff’s failure to file objections within the specified time

20   may result in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.
21   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

22
     IT IS SO ORDERED.
23

24      Dated:     May 5, 2021                              _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                       2
